Citation Nr: 0908482	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  96-31 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected dorsolumbar paravertebral myositis, lumbar 
fibromyositis, and degenerative osteoarthritis of the spine 
with disc disease of L5-S1 (hereinafter low back disability).


REPRESENTATION

Appellant represented by:	David Lugo Mariani, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active military duty from February 1967 
to February 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2006 to the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO) for additional development. 


FINDINGS OF FACT

1.  Beginning September 23, 2002, the evidence does not show 
incapacitating episodes due to the service-connected low back 
disability

2.  Prior to September 26, 2003, there was no more than 
moderate limitation of motion of the lumbar spine.

3.  Beginning September 26, 2003, the evidence does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010, 
5285-5295 (2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010-5243 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the Veteran a letter in October 2001, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted 
letter informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The Veteran was informed in an August 2008 Supplemental 
Statement of the Case that an appropriate effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  The 
Board notes that during an October 1997 hearing conducted at 
the RO, the Veteran testified in substance that his back pain 
limited him by increased pain. He reported that he purchased 
a special chair and a foot massage machine because he was 
unable to bend over to massage his feet as he was previously 
able. He stated that he was unable to lift heavy objects.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in January 2004 and March 2006.  

All available evidence that is pertinent to the claim has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue 
on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Analysis of the Claim

An August 1972 rating decision granted service connection for 
low back disability and assigned a 10 percent evaluation 
effective February 15, 1972.  Based on an April 1999 Board 
decision, an April 1999 rating decision increased the rating 
for service-connected low back disability to 20 percent 
effective October 13, 1995.  A claim for an increased 
evaluation for service-connected low back disability was 
received in August 1999.  This claim was denied in a May 2002 
rating decision, and the Veteran timely appealed.  A December 
2004 rating decision granted service connection for 
peripheral neuropathy of the lower extremities and assigned 
separate 10 percent ratings effective October 29, 1996.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The Veteran contends that his service-connected low back 
disability is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002. Id.  Effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the Veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5203.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; and a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks, but less than six weeks.  
This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2008).
The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2008).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

According to a May 1999 private MRI of the lumbar spine, 
there was minimal anterior marginal spondylitic 
osteoarthritic changes.

A September 1999 evaluation of the Veteran's low back by 
T.H., M.D., revealed forward flexion of 70 degrees, backward 
extension of 20 degrees, lateral bending of 15 degrees to 
either side.  

On VA examination of the low back in September 1999, the 
Veteran complained of chronic and constant low back pain.  
Range of motion of the lumbar spine included 85 degrees of 
flexion, 25 degrees of extension, 25 degrees of lateral 
bending to each side, and 30 degrees of bilateral rotation.  
The diagnosis was dorsolumbar paravertebral myositis with 
degenerative joint disease.

According to an August 2003 medical report from Dr. H, the 
Veteran had 70 degrees of flexion and 10 degrees of extension 
and lateral bending.  The diagnosis was bilateral lumbar 
radiculopathy.

On VA spine evaluation in January 2004 the Veteran reported 
low back pain associated with locking of the hips and pain in 
the calves.  He worked full time as a mailman and had not 
lost any time from work over the previous year.  There was 60 
degrees of flexion, 10 degrees of extension, 25 degrees of 
lateral bending to either side, and 45 degrees of bilateral 
rotation; the Veteran complained of pain at the extremes of 
motion.  He was additionally limited by pain, fatigue, 
weakness, and lack of endurance following repetitive use on 
evaluation.  However, it was reported that there was no major 
functional impact.  Tenderness to palpation and thoracolumbar 
spasm were noted.  Strength in the lower extremities was, at 
least, 4/5.  The diagnoses were dorsolumbar paravertebral 
myositis, degenerative osteoarthritis of the spine with 
discogenic disease of L5-S1, confirmed by X-ray; and 
radiculopathy of the lower extremities by prior MRI.

The Veteran complained on VA examination of the spine in 
March 2006 of radiating low back pain and weekly flare-ups; 
he denied additional limitation of motion during flare-ups.  
He walked with a cane and used a lumbosacral orthosis.  He 
worked as a mail carrier without specific accommodations or 
restrictions and said that he could walk for 10 to 20 minutes 
at a time.  Physical examination revealed flexion to 40 
degrees, extension to 10 degrees, lateral bending to 15 
degrees on each side, and bilateral rotation of 10 degrees.  
The Veteran had low back tenderness and spasms.  Repetitive 
motion elicited pain and grimacing without evidence of 
weakness, fatigue, incoordination, or further functional 
loss.  There was no ankylosis or atrophy.  Strength in the 
lower extremities was at least 4/5; reflexes were 2+ and 
symmetrical.  Laseque's sign was positive.  The diagnoses 
were lumbosacral strain - myositis; sacral radiculopathy; and 
right L5 radiculopathy.  It was noted that the Veteran's 
intervertebral disc syndrome and radiculopathy of the 
lumbosacral area had increased in intensity since the VA 
examination in 2004; he had decreased range of motion, as 
well as lumbosacral pain and spasm.

Private and VA treatment records through January 2007 reveal 
periodic treatment for low back disability.

As the maximum schedular rating assignable under Diagnostic 
Codes 5010-5003 for arthritis is 20 percent, an increased 
rating for the Veteran's service-connected low back 
disability cannot be assigned under these codes.

The medical evidence prior to September 26, 2003 does not 
reveal more than moderate limitation of motion of the 
lumbosacral spine, as flexion was to at least 70 degrees and 
extension was to at least 10 degrees on examinations in 
September 1999 and August 2003.  

Additionally, there has not been any medical evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.

The medical evidence since September 26, 2003 does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Flexion of the low back was to 60 degrees in January 2004 and 
to 40 degrees in March 2006.  Although the veteran had 
decreased low back motion in March 2006, flexion was still 
greater than required for an evaluation in excess of 20 
degrees under the applicable rating criteria.  Consequently, 
a rating in excess of 20 percent is not warranted for the 
service-connected low back disability under the current 
rating criteria for the spine.

The Board notes that, under 38 C.F.R. § 4.71a, Note (1), the 
Veteran is currently receiving separate 10 percent ratings 
for neurologic manifestations of his service-connected low 
back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2008).  

Although it was reported on examination in January 2004 that 
the Veteran was limited by pain, fatigue, and lack of 
endurance following repetitive use, the examiner went on to 
note that the Veteran's service-connected low back disability 
did not cause any major functional impact.  When examined in 
March 2006, repetitive motion elicited pain and grimacing but 
no evidence of weakness, fatigue, lack of coordination, or 
further functional loss.  As there is no further functional 
loss, a higher rating is not warranted for service-connected 
low back disability under the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2008).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, motor strength was 4/5 or better 
and it was noted that the Veteran was working full time as a 
mail carrier and had not missed work due to his service-
connected low back disability.

Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferes 
with employment.  Further, there is no evidence that the 
veteran has been hospitalized due to his service-connected 
low back disability.  Accordingly, the RO's decision not to 
submit this issue for extraschedular consideration was 
correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 20 percent for service-connected low 
back disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 20 percent for service-connected low 
back disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


